IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42033

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 772
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 17, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KEVIN TIMOTHY HANSEN,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of eighteen years, with a minimum
       period of confinement of three and one-half years, for lewd conduct with a minor
       under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                             Before LANSING, Judge; GRATTON, Judge;
                                      and MELANSON, Judge

PER CURIAM
       Kevin Timothy Hansen was convicted of lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court sentenced Hansen to a unified term of eighteen years, with a
minimum period of confinement of three and one-half years. Hansen appeals, contending that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hansen’s judgment of conviction and sentence are affirmed.




                                                   2